535DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s arguments filed on 02/01/2021 have been entered and carefully considered with respect to claims 1 and 3 – 10, which are pending in this application. No new amendment was introduced. Claim 2 remain cancelled. No new matter was added per Applicant’s admission.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 and 3 – 16 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 9:
	Applicant submits that the art of record, including Liu, Cunningham, Nadir, and Suzuki, taken alone or in consideration, fails to teach, suggest, or disclose each and every limitation of the pending claims, including at least those limitations identified with reference to claims 1, 5, and 8.

 	For at least these reasons and possibly others, Applicant submits that the pending claims, at least as amended, are in condition for allowance. Applicant therefore respectfully requests withdrawal and reconsideration of the §103 rejections of claims 1 and 3 - 10. 
 	Additionally, Applicant submits that new claims 11 - 16 are allowable for at least the same reasons as claims 1 and 3 - 10, as well as for the additional reasons identified above. Applicant therefore requests allowance of new claims 11 - 16. 
   	In view of the foregoing, Applicant believes all claims now pending in this Application are in condition for allowance and an action to that end is requested. 
.  Response to Applicant’s arguments
	Examiner has reviewed Applicant’s arguments in view of the amendments made to the pending claims.
However, the previously established rejections are maintained for the pending claims including the newly added claims. Examiner reiterates that the combination of Liu, Cunningham and Nadir does teach the essence of the inventive concept of the instant application.
Once again, while acknowledging the benefits promoted by the instant Application, Examiner asserts that Nadir discloses an ‘imaging system for UAV’ fulfilling the limitation of ‘an additional camera mounted to the aircraft’: (Par. [0014], lines 3-5, ‘imaging system comprising a plurality of cameras (camera 102) mounted on a support structure’; see also Par. [0132] and [0138]). Nadir also discloses the coupling of the cameras to a central video image processor configured to receive and process image data (Par. [0134], lines 3-5, ‘imaging system comprising a plurality of cameras (camera 102) mounted on a support structure’; see also Par. [0132]). Furthermore, besides Nadir references in claim 3 analysis, Liu discloses the position of the processor (Par. [0011], lines 3-6, processor disposed in the aircraft fuselage). 

Therefore, Examiner respectfully asserts that the rejections of all pending claims are maintained.

  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 3 - 10, are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2012/0320203) and Cunningham et al. (US 2007/0031151), hereinafter “Cunningham,” in view of Nadir et al. (US 2012/0200703) hereinafter “Nadir,” and further view of Suzuki et al. (US 20020145678 A1), hereinafter “Suzuki.”  

 	In regards to claim 1, Liu discloses an unmanned aerial vehicle (UAV) comprising: a fuselage having a fuselage payload including: [[;]] (Fig. 1, UAV unmanned aerial vehicle 11; Par. [0007], lines 6 – 8); 
	Liu also suggests the teaching of a gimbal-mounted turret having a turret payload that is separate from the fuselage payload, the gimbal-mounted turret coupled to the fuselage such that the turret payload has one or more degrees of freedom relative to the fuselage payload, (Par. [0007], lines 1 – 6; Par. [0011], line 4 and Par. [0018], line 5, ‘digital camera mounted on unmanned aerial vehicle’) the turret payload including: a camera coupled to the central video image processor to supply the image data; (Par. [0018], lines 3 – 5, digital camera 111) 	

Liu is not specific about the features of: one or more motors for effecting motion of the turret payload with respect to the fuselage payload, wherein the motion of the turret payload with respect to the fuselage payload that is effected by the one or more motors results in motion of the turret payload with respect to the central video image processor.
Where Liu does not specifically describe the gimbal-mounted turret for motion, Cunningham, in a related field of endeavor, discloses similar feature in a technique for acquisition, pointing, and tracking architecture for laser communication. (Par. [0019]: “…By way of a non-limiting example, in the case of an aircraft, any apertures, telescope, mirrors, antenna, etc., required for transmitting and receiving beams, along with supporting optical components, can be contained in a gimbal-driven turret having a dome-like enclosure that protrudes from an exterior surface of the aircraft, which can rotate through all or nearly all of 360.degree. in azimuth and through 180.degree. in elevation…” (cameras are included since the technique make use of image/video signals as explained in Par. [0046] of Cunningham)
Moreover, Cunningham relates to the following features of: a gimbal-mounted turret having one or more motors for effecting motion of the turret payload with respect to the fuselage payload, wherein the motion of the turret payload with respect to the fuselage payload that is effected by the one or more motors results in motion of the turret payload with respect to the central video image processor. (See Cunningham, Fig, 1 and Pars. 0019, 0023 and 0040: the teachings of Liu combined with those of Cunningham as cited above based on gimbal-driven turret, tracking module 118, gimbal controller 126 read on the above features as described; - The features are also common in the art as related in US (2009/0216394 A1) to Heppe et al. or US (2009/0218447 A1) to von Florow et al.)
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Liu, Cunningham and Nadir so as to conceive an UAV such as defined by the limitations in claim 1. Doing so would produce an UAV capable of taking good quality pictures from the unmanned aircraft and allow them to be processed through the aforementioned modules. Nadir’s system is for providing continuously scrollable stabilized video image with automatically controllable line-of-site (LOS) and adjustable Field-Of-View (FOV) used in unmanned aerial vehicle (UAV). Cunningham’s technique offers the gimbal-mounted turret feature. Integrated with Liu’s unmanned aerial vehicle image processing system and method, the combination could provide a system and method with similar performance as that of the claimed invention.
Even though, Liu and Cunningham do not disclose in specific terms: “a central video image processor ” Nadir’s Imaging System For UAV alludes to a processor located in the fuselage of the aircraft.
Fig. 1 of Liu’s reference as well as the specifications disclose computer device 12 as being outside of the aircraft. U.S. pat. application publication no. 2012/0200703 to Nadir et al. (hereinafter, "Nadir"), discloses imaging system 100 with control board(s) whose function is to process images in real-time and is located in the payload compartment 220 of UAV 210 (See Fig. 1 A, B; Par. [0042], [0046], [0152], [0162], [0176]). If there is some deficiencies in Liu’s disclosures even when he cites autopilot controller 112 and memory card 113, which perform some the storing and processing of captured images (Par. [0018], [0023] and [0028]), Nadir remedies to those deficiencies, even though controller 112, with some image processing capabilities, is disclosed as located in the fuselage of the UAV (Fig. 1, UAV 11; Par. [0018], lines 6, 7 and lines 11 – 13, computer device 12 in lieu of processor to process photos taken in flight mission). For additional information, see also Nadir: (Par. [0136], lines 3 – 5, various operations of pictures manipulation, image processing or enhancements; see for instance Fig. 5B with Par. [0118]; Fig. 5C with Par. [0119]; Fig. 5D with Par. [0120]; Fig. 5E with Par. [0121], template matching operations).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Liu, Cunningham and Nadir so as to conceive an UAV such as defined by the limitations in claim 1. Doing so would produce an UAV capable of taking good quality pictures from the unmanned aircraft and allow them to be processed through the aforementioned modules. Nadir’s system is for providing continuously scrollable stabilized video image with automatically controllable line-of-site (LOS) and adjustable Field-Of-View (FOV) used in unmanned aerial vehicle (UAV). Cunningham’s technique offers the gimbal-mounted turret feature. Integrated with Liu’s unmanned aerial vehicle image processing system and method, the combination could provide a system and method with similar performance as that of the claimed invention.
Liu, Cunningham and Nadir appears not to be specific about the new features described in the claim limitations. Suzuki however corrects those deficiencies by teaching a video conditioning module configured to modify at least one of color correction, white balance, saturation, and contrast, (See Suzuki, Par. 0194, lines 1 – 7: calculating unit 212 performing saturation correction, white balance correction, contrast correction; See also Par. 0287 and disclosures in Claim 9 and Claim 26) an individual frame display information module configured to provide information on at least one of rotating, scaling and offset, (See Suzuki, Par. 0087 – 0090; See also Liu, Pars. 0028 and 0029: rotating, scaling, translating) and a template matching module for at least one of stabilization, tracking, and video compression,” (See Suzuki as cited above; See further Nadir, Par. 0185 – 187: tracking; See also Cunningham, Par. 0085: compression)
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Liu, Cunningham, Nadir and Suzuki so as to conceive an UAV such as it would have: a video conditioning module configured to modify at least one of color correction, white balance, saturation, and contrast, (See Suzuki, Par. 0194, and Par. 0287) an individual frame display information module configured to provide information on at least one of rotating, scaling and offset, (See Suzuki, Par. 0087 – 0090; Liu, Pars. 0028 and 0029) and a template matching module for at least one of stabilization, tracking, and video compression.” (See Suzuki; Nadir, Par. 0185 – 187 and Cunningham, Par. 0085) Doing so would produce an UAV capable of taking good quality pictures from the unmanned aircraft and allow them to be processed through the aforementioned modules.
  
 	In regards to claim 2, the claim is cancelled and withdrawn from further consideration.

 	In regards to claim 3, Liu does not disclose the UAV of claim 1, further comprising an additional camera coupled to the fuselage such that the additional camera is external to the turret payload, the additional camera being to supply additional image data, the central video image processor configured to receive and process the additional image data from the additional camera.
 	However, Nadir discloses an ‘imaging system for UAV’ fulfilling the limitation of ‘an additional camera mounted to the aircraft’: (Par. [0014], lines 3 – 5, ‘imaging system comprising a plurality of cameras (camera 102) mounted on a support structure’; see also Par. [0132] and [0138]). 
 	Nadir also discloses the coupling of the cameras to a central video image processor configured to receive and process image data (Par. [0134], lines 3 – 5, ‘imaging system comprising a plurality of cameras (camera 102) mounted on a support structure’; see also Par. [0132]).

 	In regards to claim 4, Liu discloses the UAV of claim 1, wherein the additional camera is a landing camera. (Nadir: Par. [0011], lines 4 - 8 and .Par. [0208], lines 4 – 7 (landing cameras are well-known in applications for equipment placed on aircrafts and could therefore be a design choice that one of ordinary skill in the art could attain to, having at disposal the information available in the cited references). Based on the references cited in claim 3, the landing camera is among the plurality of cameras mentioned.
 	Claim 4 is thus rejected on the same ground as claim 3.  
 In regards to claim 5, the claim discloses a surveillance method comprising: capturing image information using a gimbaled camera mounted in a turret payload exterior to an aircraft fuselage; (See respective citations from Cunningham in claim 1 rejection) transmitting the captured image information to a central image processor disposed in the aircraft fuselage, wherein transmitting the captured image information to the central image processor includes passing the captured image information from the turret payload to the aircraft fuselage and wherein the central video image processor includes ; and moving the turret payload with respect to the aircraft fuselage using one or more motors positioned in the turret payload, wherein moving the turret payload with respect to the fuselage includes moving the turret payload with respect to the central image processor. (See rationale used in Claim 1 rejection)
 	This claim is thus rejected on the same ground as claim 1.

 	In regards to claim 6, it is a dependent claim of claim 5, further comprising transmitting information processed by the central image processor to a remote location. UAVs are autonomous aircrafts usually transmitting data as remote sensors. Nadir discloses a ‘system (that) further comprises a transmitter adapted to transmit said continuous video image to a Ground Control Station (GCS), in high frame rate and in multiple resolutions.’ (Par. [0055], lines 1 – 5; Par. [0059], line 4, 5 and Par. [0083], line 2,3).
 	Therefore claim 6 is rejected on the same ground as claim 5.

 	In regards to claim 7, it is a dependent claim of claim 5, further comprising; capturing additional image information using an additional camera, the additional camera being mounted exteriorly of the fuselage; and transmitting the captured additional image information from the additional camera to [[a]] the central image processor , wherein transmitting the captured additional image information includes passing the captured additional information from the additional camera into the aircraft fuselage.
 	This limitation serves as a method for performing the function of the device disclosed in claim 3. Furthermore, besides Nadir references in claim 3 analysis, Liu discloses the position of the processor (Par. [0011], lines 3 – 6, processor disposed in the aircraft fuselage).
 	Therefore claim 7 is rejected on the same ground as claim 3.

In regards to claim 8, it claims a device comprising:  	means for capturing image information using a gimbaled camera mounted in a turret payload exterior to an aircraft fuselage; (See respective citations from Cunningham in claim 1 rejection) means for transmitting the captured image information to a central image processor disposed in the aircraft fuselage, wherein the means for transmitting the captured image information to the central image processor includes a means for passing the captured image information from the turret payload to the aircraft fuselage, and wherein the central video image processor includes ; and44813-4931-4522 1PATENT Attorney Docket No. 070001-068means for effecting motion of the turret payload with respect to the aircraft fuselage, wherein the motion of the turret payload with respect to the aircraft fuselage includes motion of the turret payload with respect to the central image processor (See rationale used in Claim 1 rejection)
 	These limitations describe means of achieving the method of claim 5 and are subjected to the same rejection criteria as claim 5.

 	In regards to claim 9, the claim evokes the method of claim 6 besides. Moreover this claim also evokes the device of claim 8, further comprising means for transmitting information processed by the central image processor to a remote location.
Claim 9 is therefore rejected on the same ground as claims 6 and 8.
 	In regards to claim 10, it is a device of claim 8dependent claim of claim 8, further comprising means for capturing additional image information using an additional camera mounted exteriorly of the fuselage; and means for transmitting the captured additional image information from the additional camera to the [[a]] central image processor , wherein the means for transmitting the captured additional image information includes a means for passing the captured additional information from the additional camera into the aircraft fuselage. 
Besides, claim 10 serve also to implement the method of claim 7.  
Claim 10 is thus submitted to the same rejection criteria as those claims.

	In regards to claim 11, it is the UAV of claim 3, wherein the additional camera is coupled to the fuselage external to the fuselage payload. (Refer to rationale applied to rejection of Claim 3 on the basis of Nadir, Par. [0014], and also Pars. [0132] , [0134 and [0138]; See further rationale in rejection of Claim 1 in regard to Cunningham, Fig, 1 and Pars. 0019, 0023 and 0040 along the remarks for the teachings related in US (2009/0216394 A1) to Heppe et al. or US (2009/0218447 A1) to von Florow et al.) 

	In regards to claim 12, it is the method of claim 7, wherein the additional camera is mounted exteriorly of the fuselage such that the additional camera is external to the turret payload. (Refer again to rationale applied to rejection of Claim 3 and Claim 11 as above)
  
	In regards to claim 13, it is the device of claim 10, wherein the additional camera is mounted exteriorly of the fuselage such that the additional camera is external to the turret payload. (Refer to rationale applied to rejection of Claim 3 and Claim 11 as above) 

	In regards to claim 14, it is the UAV of claim 1, wherein the gimbal-mounted turret is waterproofed. (Refer again to rationale applied to rejection of Claim 11 as above on the basis of rationale in rejection of Claim 1 in regard to Cunningham, Fig, 1 and Pars. 0019, 0023 and 0040 along the remarks for the teachings related in US (2009/0216394 A1) to Heppe et al. or US (2009/0218447 A1) to von Florow et al.)) 

	In regards to claim 15, it is the method of claim 5, wherein the turret payload is contained within a waterproofed turret. (Refer to rationale applied to rejection of Claim 4, as applied here, mutatis mutandis, to a design choice that one of ordinary skill in the art could attain to, having at disposal available information on plurality of cameras) 

	In regards to claim 16, it is the device of claim 8, wherein the turret payload is contained within a waterproofed turret. (Refer again to rationale applied to rejection of Claim 4 and Claim 15 as above)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487